      Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 1 of 8


 1   JILL P. TELFER, State Bar No. 145450
     LAW OFFICES OF JILL P. TELFER
 2   A Professional Corporation
     331 J Street, Suite 200
 3   Sacramento, California 95814
     Telephone:      (916) 446-1916
 4   Facsimile:      (916) 446-1726
     E-mail:        jtelfer@telferlaw.com
 5
     Attorneys for Plaintiff
 6   JAMES DENTON

 7   LEWIS BRISBOIS BISGAARD & SMITH LLP
     MARCUS LEE, SB# 281886
 8   E-Mail: Marcus.Lee@lewisbrisbois.com
     MANA ETTEFAGH, SB# 304381
 9   E-Mail: Mana.Ettefagh@lewisbrisbois.com
     333 Bush Street, Suite 1100
10   San Francisco, California 94104-2872
     Telephone: 415.362.2580
11   Facsimile: 415.434.0882
12   Attorneys for Defendant
     JENSEN ENTERPRISES, INC.
13
14                               UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16
17   JAMES DENTON,                                       Case No. 2:20-CV-01555-KJM-KJN
18                 Plaintiff,                            STIPULATED PROTECTIVE
                                                         ORDER
19           v.
20   JENSEN ENTERPRISES, INC., dba                       Trial Date: None Set
     JENSEN PRECAST, and DOES 1 through
21   20, inclusive,
22                 Defendants,
23
24
25                                          I.     INTRODUCTION
26          WHEREAS, Plaintiff James Denton (Plaintiff) and Defendant Jensen Enterprises, Inc.,
27   dba Jensen Precast ("Defendant"), and Plaintiff and Defendant referred to jointly as the "Parties",
28   in good faith believe that certain discoverable documents and deposition testimony in the above-

                                                     1
                                     STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 2 of 8


 1   referenced case contains information that is (a) confidential, sensitive, or potentially invasive of an

 2   individual's privacy interests; (b) not generally known; and/or (c) not normally revealed to the

 3   public or third parties or, if disclosed to third parties, would require such third parties to maintain

 4   the information in confidence.

 5   1.       PURPOSES, LIMITATIONS, AND GOOD CAUSE STATEMENT
 6            Disclosure and discovery activity in this action are likely to involve production of private

 7   information for which special protection from public disclosure and from use for any purpose

 8   other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate

 9   to and petition the court to enter the following Stipulate Protective Order.

10            The parties acknowledge that this Stipulated Protective Order does not confer blanket

11   protections on all disclosures or responses to discovery and that the protection it affords from

12   public disclosure and use extends only to the limited information or items that are entitled to

13   confidential treatment under the applicable legal principles. The parties further acknowledge that

14   this Stipulated Protective Order does not entitle them to file confidential information under seal;

15   Civil Local Rule 141 sets forth procedures that must be followed and the standards that will be

16   applied when a party seeks permission from the court to file material under seal.

17            This action may involve private personnel information regarding non-parties, as well as

18   trade secrets or competitively sensitive confidential and/or proprietary information regarding

19   Defendant's business and operations, including but not limited to, confidential business or

20   financial information; information regarding confidential business practices, or other confidential

21   research, development, or commercial information (including information implicating privacy

22   rights of third parties); and proprietary information that would otherwise not generally be

23   available to the public, or which may be privileged or otherwise protected from disclosure under

24   applicable laws.

25            Accordingly, to expedite the flow of information, facilitate the prompt resolution of

26   disputes over confidentiality of discovery materials, to adequately protect information the parties

27   are entitled to keep confidential, to address their handling at the end of litigation, and serve the

28   ends of justice, a protective order for such information is justified. It is the intent of the parties

                                                          2
                                        STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 3 of 8


 1   that information will not be designated confidential for tactical reasons and that nothing be so

 2   designated without a good faith belief that it has been maintained in a confidential, non-public

 3   manner and there is good cause why it should not be part of the public record in this case.

 4                                         II. STIPULATION

 5   1.     Agreement to Be Bound. The Parties stipulate and agree that access to and use of

 6   Confidential Information, as defined herein, shall be governed by the provisions of this

 7   Stipulated Protective Order and shall apply to all copies, extracts, and summaries of such

 8   designated information. The Parties stipulate and agree that, by entering into this Stipulated

 9   Protective Order, they are not waiving any privileges or objections to the admissibility or

10   discoverability of information produced hereunder.

11   2.     Confidential Information Defined. For purposes of this Stipulated Protective Order,

12   "Confidential Information" shall mean information which is (a) confidential, sensitive, or

13   potentially invasive of an individual's privacy interests; (b) not generally known; and/or (c) not

14   normally revealed to the public or third parties. Confidential Information may include

15   documents, things, or information produced pursuant to Rules 34 and 45 of the Federal Rules of

16   Civil Procedure, responses to requests for admissions and interrogatories, deposition testimony,

17   and all other such information that may be disclosed in the course of discovery in this action, and

18   any copies, extracts, compilations, or summaries thereof.

19   3.     Designation of Confidential Information. Documents or writings which contain Confidential

20   Information shall have the legend "CONFIDENTIAL— SUBJECT TO PROTECTIVE ORDER"

21   affixed to each page that contains Confidential Information at the time the material is disclosed or

22   produced. Testimony given at a deposition or other pretrial proceeding that contains Confidential

23   Information must be identified as "CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER"

24   on the record, before the close of the deposition or hearing. Within 30 calendar days of receipt of

25   the transcript of such deposition or hearing, the designating party must specify those page and line

26   numbers that contain the designated Confidential Information and notify all other parties in writing

27   of such specific designation. Upon being informed of the specific portions of a transcript

28   designated as Confidential Information, each party shall promptly

                                                       3
                                      STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 4 of 8


     stamp "CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER" on each designated page of

 2   each transcript copy in their custody or control. If any party intends to publicly file and/or use

 3   portions of a transcript for which the 30 day period has not yet expired, the parties shall attempt

 4   in good faith to reach agreement on shortening the deadline.

 5   4.       Any party may designate a document as "CONFIDENTIAL—SUBJECT TO

 6   PROTECTIVE ORDER" upon a good faith determination by a party that the document

 7   contains information that is (a) confidential, sensitive, or potentially invasive of an individual's

 8   privacy interests; (b) not generally known; and/or (c) not normally revealed to the public or

 9   third parties and by stamping or affixing the words "CONFIDENTIAL—SUBJECT TO

10   PROTECTIVE ORDER" on the face of the document. Tangible things other than documents

11   (e.g., audio tapes, products, computer disks, etc.) may be designated by stamping or affixing

12   the designation to the item or its container, as appropriate,

13   5.       The Parties may designate material as "CONFIDENTIAL—SUBJECT TO

14   PROTECTIVE ORDER" after production under the following circumstances:

15            a.     Advise the party who received such documents in writing of the new designation;

16            b.     The new designation applies only as of the date and time of receipt of notice by the

17                   party notified;

18            c.     The party who received the non-designated documents must return the documents

19                   to the producing party, and the producing party must provide the other party with

20                   another copy of the documents that bears the new and correct designation;

21            d.     The party who received the non-designated documents must make a good faith

22                   effort to immediately retrieve any information disclosed to persons not authorized

23                   by this Protective Order to receive such information, and obtain an agreement

24                   from the persons to whom such disclosure was made to be bound by this

25                   Protective Order.

26   6.       Challenging a Confidential Designation, If a party believes that a document or other

27   information which designated as Confidential Information should not have such designation, that

28   party must notify the designating party of its disagreement and the basis therefore. Counsel for the

                                                        4
                                         STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 5 of 8


 1   Parties shall then meet and confer within 14 days of such notice and endeavor to reach an

 2   agreement concerning the protected status of the document or information. If the Parties cannot

 3   resolve a challenge without court intervention, the party seeking to designate the information as

 4   confidential shall file a motion for designation with the Court. Until the Court resolves the

 5   motion, the document or information shall be treated as Confidential Information subject to this

 6   Stipulated Protective Order.

 7   7.       Access to and Use of Confidential Information. A party receiving Confidential

 8   Information under this Stipulated Protective Order may use such information only in the

 9   prosecution, defense or attempted settlement of this litigation. A party receiving Confidential

10   Information may only disclose such information to the following persons:

11            a.     The receiving party's attorneys of record, as well as the attorneys' support staff to

12                   whom disclosure is reasonably necessary for this litigation;

13            b.     The receiving party to whom disclosure is reasonably necessary for this litigation;

14            c,     Retained experts and consulting experts of the receiving party to whom

15                   disclosure is reasonably necessary for this litigation;

16            d.     The Court and its personnel;

17            e.     Court reporters and their staff and other professional vendors to whom disclosure

18                   is reasonably necessary for this litigation and whom have signed the

19                   "Acknowledgement and Agreement to Be Bound" (Exhibit A);

20            f.     Witnesses testifying in deposition to whom disclosure is reasonably necessary and

21                   who have signed the "Acknowledgement and Agreement to Be Bound" (Exhibit

22                   A).

23   8.       Unauthorized Disclosure of Confidential Information. If a receiving party learns that, by

24   inadvertence or otherwise, it has disclosed Confidential Information to any person or in any

25   circumstance not authorized under this Stipulated Protective Order, the receiving party must

26   immediately: (1) notify in writing the designating party of the unauthorized disclosures; (b) use its

27   best efforts to retrieve all unauthorized copies of Confidential Information; (c) inform the person

28   or persons to whom unauthorized disclosures were made of all the terms of this Stipulated

                                                        5
                                       STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 6 of 8


 1   Protective Order; and (d) request such person or persons to execute the "Acknowledgement and

 2   Agreement to Be Bound." (Exhibit A.)

 3   9.       Filing Confidential Information. The Parties agree to follow the procedure outlined in

 4   Local Rule 141 for lodging and filing documents under seal with regard to any item containing

 5   information designated as Confidential under this Stipulated Protective Order. The Parties agree

 6   that an election not to seek an order placing specific documents under seal does not constitute a

 7   waiver of this Stipulated Protective Order. Furthermore, any documents which the Court declines

 8   to order sealed do not lose their status as Confidential Information under this Stipulated

 9   Protective Order as a result thereof

10   10.      Return of Confidential Information. Within 60 days after the final disposition of this action

11   (including any appeal, writ, review or rehearing), the receiving party must return all Confidential

12   Information, including any copies, extracts, or any other format reproducing or capturing

13   Confidential Information, to the designating party. The receiving party must also submit a written

14   certification to the designating party by the 60-day deadline that (1) identifies by category all of

15   the Confidential Information that was returned and (2) affirms that the receiving party has not

16   retained any copies, abstracts, compilations, summaries or other format reproducing or capturing

17   any of the Confidential Information. Notwithstanding this provision, counsel for the Parties are

18   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

20   attorney work product, and consultant and expert work product, even if such materials contai n

21   Confidential Information. Any such archival copies that contain or constitute Confidential

22   Information shall remain subject to the confidentiality obligations of this Stipulated Protective

23   Order.

24            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

25

26            p..-110\
     Date                                            fer
27                                            orney for Plaintiff
                                            JAMES DENTON
28

                                                        6
                                        STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 7 of 8


 1   Date: December 10, 2020

 2

 3
                                                 Marcus Lee
 4                                              Mana Ettefagh
                                            Attorney for Defendant
 5                                           JENSEN PRECAST
 6
                                                   ORDER
 7
 8             The court has reviewed the parties’ stipulated protective order, which comports with
 9   the relevant authorities and the court’s applicable local rule. See L.R. 141.1(c); see also
10   Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002)
11   (“Generally, the public can gain access to litigation documents and information produced
12   during discovery unless the party opposing disclosure shows ‘good cause’ why a protective
13   order is necessary.”) Therefore, the court GRANTS the request subject to the following
14   clarification.
15             This court’s Local Rules indicate that once this action is closed, “unless otherwise
16   ordered, the court will not retain jurisdiction over enforcement of the terms of any protective
17   order filed in that action.” L.R. 141.1(f). Courts in the district generally do not agree to retain
18   jurisdiction after closure of the case. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017
19   WL 495778 (E.D. Cal., Feb. 03, 2017). Based on this rationale, the court will not retain
20   jurisdiction over this protective order once the action is closed.
21   Dated: December 16, 2020
22

23
24

25

26

27

28
     SD, dent.1555

                                        STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-01555-KJM-KJN Document 9 Filed 12/16/20 Page 8 of 8


 1                                       EXHIBIT A

 2           ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3      _____________________________ [print or type full name], of ____________                 [print or

 4 type full address], declare under penalty of perjury that I have read in its entirety

 5 and understand the Stipulated Protective Order that was issued by the United States District
 6 Court for the Eastern District of California on [date] in the case of James Denton v. Jensen

 7 Enterprises, Inc., dba Jensen Precast, Case: 2:20-CV-01555-KJM-KJN. I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the

10 nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11 item that is subject to this Stipulated Protective Order to any person or entity except in strict
12 compliance with the provisions of this Order.

13 I further agree to submit to the jurisdiction of the United States District Court for the Eastern
14 District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

15 even if such enforcement proceedings occur after termination of this action. I hereby appoint
16   ___________________________ [print or type full name] of

17    _______________________________________ [print or type full address and telephone number]

18 as my California agent for service of process in connection with this action or any proceedings

19 related to enforcement of this Stipulated Protective Order.
20

21 Date:
22 City and State where sworn and signed: _________________________________

23

24 Printed name: ________________________________

25

26 Signature: _________________________________
27

28

                                                       8
                                       STIPULATED PROTECTIVE ORDER
